Citation Nr: 0619313	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  06-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
from September 9, 2002, in excess of 60 percent from November 
10, 2003, and in excess of 40 percent from March 31, 2004, 
for right eye retinal degenerative lesions with peripheral 
holes and a peripheral lesion claimed as residuals, trauma, 
right eye.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which effectuated a March 2005 Board 
decision that granted service connection for disabilities of 
the left and right eyes.  In June 2006, the veteran testified 
at a Board video conference hearing.

In April 2006, the Board granted the appellant's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The last VA examination for the veteran's service-connected 
bilateral eye disorder was conducted in June 2004.  During 
his video conference hearing, he testified that the 
impairment associated with his eye disabilities have become 
worse since this examination.  Specifically, he recalled that 
he has been told by his VA physicians that he is legally 
blind.  He also reported that he is diabetic and that his 
bilateral eye impairment is productive of flashes, floaters, 
blurriness, and double vision.

Accordingly, the Board finds that the veteran should be 
afforded another eye VA examination.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2005)  See, e.g., Allday v. Brown, 7 Vet. 
App. 517, 526 (1995); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991). 

The Board also notes that the veteran's hearing testimony 
indicates that he is in receipt of ongoing VA treatment for 
his eye disorders.  Therefore, any additional VA records 
pertinent to the issue on appeal should be obtained for an 
adequate determination.

The Board points out that service connection was granted for 
disabilities of the both eyes and the RO considered both eyes 
in assigning the initial rating; however, the RO has 
characterized the service-connected disability as affecting 
the right eye only.  On remand, the RO should clarify the 
characterization.  

In light of the foregoing, this claim is remanded for the 
following additional development: 

1.  With any needed assistance from the 
veteran, the RO should seek all records 
of VA and/or private treatment identified 
by the veteran.  

2.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran to undergo a VA eye examination 
by an appropriate specialist.  Based upon 
examination of the veteran and review of 
his pertinent medical history, the 
examiner is requested to offer an opinion 
with supporting analysis as to the 
following questions:

a) diagnose all eye disorders shown to 
exist;

b) indicate which disorders are part of 
the veteran's service-connected eye 
disability and which are due to his 
nonservice connected diabetes;

c) identify the nature, frequency, 
severity and duration of all 
manifestations of the service- connected 
disability and indicate whether they are 
active,

d) specifically discuss the veteran's 
visual acuity in each eye, including 
whether he is blind, and note whether the 
veteran has field loss or pain in either 
eye, or requires rest or becomes 
incapacitated secondary to his service-
connected eye disability; 

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After completion of the above, the RO 
should review the expanded record, 
determine the appropriate 
characterization of the service-connected 
eye disability and determine if the 
benefit sought can be granted, taking 
into consideration.  If the claim remains 
denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





